Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 depends on Claim 5 which was amended, it appears the amended claim language was not updated in Claim 6.  Appropriate correction is required. For examination purposes claim 6 will be interpreted as: “The hairbrush of claim 5, wherein [[the three]] four shorter elongate openings are centered lengthwise and widthwise in the metal plate when compared to alignment of the four longer elongate openings.” Claim Rejections - 35 USC § 112
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 is claiming elements already claimed by Claim 5 “the elongate openings comprise four longer elongate openings”, thus it is unclear if applicant intended to claim new elongated opening, or are referring to the previously introduced elongated openings, rendering the claim indefinite. An Amendment is recommended, as best understood from Figure 4 of the instant application; Suggested Amendment - - The hairbrush of claim 5, wherein thethe shorter elongate openings arranged in an alternated order. - -
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Janalyn Flora (GB 2422535A Hereinafter "Flora") in view of Tianyi Chang (US 2005/0210614 Al, Hereinafter “Chang”) and further in view of  Kampel et al. (US D509,962 S Al Hereinafter "Kampel") and Vecchiola (US 2008/0190441 Al).
Regarding Claim 3, Flora discloses a hairbrush, consisting of: a body (Frame 14, Fig. 6); an outer frame formed in the body; an elastic plate (Flexible Body 13, Fig. 6)  waved side to side; a plurality of bristles (Bristles 13a, Fig. 6) planted in the elastic plate to be perpendicular to the elastic plate; a metal plate (Metallic cover 12, Fig. 6) having a plurality of elongate openings to guide out the bristles through the elongate openings and fittingly attached on top of the elastic plate (Flexible Body 13, Fig.6), wherein the metal plate is ceramic-coated, (Page 6, Line 21-28) and wherein the elastic plate (Flexible Body 13, Fig.6) and the metal plate (Metallic cover 12, Fig. 6) are edge-inserted into a channel (note that in the embodiment of Fig. 6, the channel is not explicitly described in the corresponding section of the specification, however, it appears that the same channel used in the embodiment of Fig. 5 (Page 5, line 13-20), is used in the embodiment of Fig. 6; furthermore, see modification below for the claimed “hook groove”) in so that a channel opening remains formed between the outer frame and the elastic plate(Fig. 6); a handle attached to one end of the body (Handle 14a & Rubber Grip 15, Fig. 6); and a cap fixedly attached to another end of the body (End Cap 11. Fig. 6), wherein the elongate openings are formed in a longitudinal direction (Fig. 6).
However, Flora is silent to a hairbrush having a hook groove along a circumference of the outer frame and a hairbrush wherein the elongate openings are formed alternately different in length to prevent hair tangling at the start of hair brushing and improve a soft holding of hair.

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flora to incorporate the teachings of Chang and provide the hairbrush with a hook groove along a circumference of the outer frame. Doing so would aid in retaining the plates in the cavity (Chang, ¶21). 
Regarding the elongated opening, Kampel discloses a hairbrush wherein the elongate openings are formed alternately different in length to prevent hair tangling at the start of hair brushing and improve a soft holding of hair (see Figures). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Flora by incorporating the teachings of Kampel and provide the hairbrush with openings that are formed alternately different in length as it would ensure excellent engagement with hair being treated as explained by Vecchiola (US 2008/0190441 Al, ¶4). 
The recitation “to prevent hair tangling at the start of hair brushing” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the structure of a connecting rod and not the claimed grip tool. The prior art meets all of the structural claimed limitations of the hairbrush (e.g. openings that are formed alternately different in length), thus would be capable of preventing the hair from tangling. Therefore the prior art of record would be able to prevent hair tangling at the start of hair brushing, meeting therefore the claimed limitations.
Regarding Claim 4, Flora as modified discloses the hairbrush of claim 3, wherein the elongate openings (elongated slots, Flora - Page 6, Line 8) are a plurality and alternately different in length (As modified by Kampel, Fig. 1). However Flora as modified Flora does not disclose the use of nine elongated openings. It is noted that Kampel teaches the use of nine longitudinal rows of Bristles. Since Applicant has not disclosed that having nine total elongated openings solves any stated problem or is for any particular purpose, and it appears the hairbrush would perform equally well with any quantity of elongated openings close to nine. It would have been a matter of obvious design choice to one having an ordinary skill in the art before the effective filling date of the claimed invention to modify the quantity of elongated openings. 
Regarding Claim 5, Flora as modified discloses the hairbrush of claim 3, wherein the elongate openings (elongated slots, Flora - Page 6, Line 8) comprise four longer elongate openings and four shorter elongate openings (Interpreted as staggered or alternate in length elongated openings in view of applicants application Fig. 4). Flora discloses a plurality of elongated slots and Kampel teaches the bristle row arrangement staggered and in different lengths and alternating order (Fig. 1, Kampel). Accordingly, it would have been a matter of obvious design choice to one having an ordinary skill in the art before the effective filling date of the claimed invention to modify how many bristles vertical rows would be long and how many bristle rows would be short. 
Regarding Claim 6, as best understood, the modified invention of Flora discloses the hairbrush of claim 5, wherein four shorter elongate openings are centered lengthwise and widthwise in the metal plate when compared to alignment of the four longer elongate openings. Flora discloses a plurality of elongated slots that are centered lengthwise and widthwise (Fig. 6-7) and Kampel teaches the bristles row arrangement in different lengths (Fig. 1). 
Regarding Claim 7, as modified Flora discloses the hairbrush of claim 5, wherein the longer elongate openings and the shorter elongate openings (elongated slots, Flora - Page 6, Line 8) are arranged in alternate order. Flora discloses a plurality of elongated slots and Kampel teaches the bristles row arrangement in different lengths with alternating order (Fig. 1, Kampel). 
Regarding Claim 8, Flora as modified discloses the hairbrush of claim 3, wherein the elastic plate (flexible body) is formed of a rubber material. (The flexible body and the associated bristles could be made of material with elastic properties such as rubber or plastic, Flora Page 6, Line 18). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-0153229AI – Relates to a hair brush with a hook groove entirely around the edge of the recess. 
US-D721507S - Relates to a hair brush with bristles rows with different lengths staggered on the longitudinal direction.  
US-3651532 – Relates to a wig brush with cushioning material mounted to the brush by inserting same through an elongated aperture in the brush frame.
US-2010236571A1 – Relates to a hairbrush with staggered or alternated apertures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723